         Case 1:21-cv-00715-EGS Document 10 Filed 07/02/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 CATO INSTITUTE,

                         Plaintiff,

                vs.                                Case No. 1:21-cv-715-EGS

 PRIVACY AND CIVIL LIBERTIES
 OVERSIGHT BOARD,

                         Defendant.

                            JOINT MEET-AND-CONFER REPORT

       The parties, by and through their undersigned counsel, respectfully submit the following

report in compliance with the Court’s June 2, 2021 minute order.

       This case arises under the Freedom of Information Act (FOIA). The FOIA request at issue

seeks from Defendant, the Privacy and Civil Liberties Oversight Board, the following three

categories of records:

       1. Any Board reports issued on federal department and agency activities
       conducted pursuant to Executive Order 12333, as amended;
       2. Any correspondence in any form to or from the Board regarding alleged or
       actual violations of laws, regulations, or executive orders by any federal department
       or agency under the purview of the Board;
       3. Any correspondence in any form to or from the Board regarding refusals by any
       federal department or agency to provide information requested by the Board
       pursuant to its statutory oversight mission.

As to Categories 1 and 3, Defendant conducted a search and found responsive records, which it

withheld as exempt in full. As to Category 2, Defendant has conducted a search and gathered the

responsive records. Defendant is currently in the process of consulting with other agencies with

equities in the records to determine what records, if any, are releasable in whole or in part.

       Undersigned counsel have met and conferred to discuss this case. Given that this case

arises under the FOIA, the parties agree that, pursuant to Local Rule 16.3(b)(10), the requirements

of Local Rule 16.3 and of Federal Rules of Civil Procedure 16(b) and 26(f) do not apply in this
         Case 1:21-cv-00715-EGS Document 10 Filed 07/02/21 Page 2 of 2




case. And because Defendant is still working to produce any responsive, non-exempt records, the

parties are not yet in a position to determine whether there will be summary judgment briefing or

to propose a summary judgment briefing schedule.

       The parties respectfully propose that they submit a joint status report to the Court within

45 days, i.e., by August 16, 2021, at which time they will update the Court on the status of

Defendant’s processing of Plaintiff’s FOIA request and propose a schedule for further proceedings,

if necessary. A proposed order to this effect is enclosed with this filing.

Dated: July 2, 2021                                   Respectfully submitted,


/s/ Matthew Topic                                     BRIAN M. BOYNTON
Matthew Topic, IL0037                                 Acting Assistant Attorney General
Joshua Burday, IL0042
Merrick Wayne, IL0058                                 MARCIA BERMAN
LOEVY & LOEVY                                         Assistant Branch Director
311 North Aberdeen, 3rd Floor
Chicago, IL 60607                                     /s/ Cody T. Knapp
312-243-5900                                          CODY T. KNAPP
foia@loevy.com                                        Trial Attorney (NY Bar No. 5715438)
                                                      U.S. Department of Justice
Counsel for Plaintiff                                 Civil Division, Federal Programs Branch
                                                      1100 L St. NW
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 532-5663
                                                      Fax: (202) 616-8470
                                                      E-mail: cody.t.knapp@usdoj.gov

                                                      Counsel for Defendant




                                                -2-
